                                                                                               Entered on Docket
                                                                                               September 17, 2021
                                                                                               EDWARD J. EMMONS, CLERK
                                                                                               U.S. BANKRUPTCY COURT
                                                                                               NORTHERN DISTRICT OF CALIFORNIA



                                             1
                                                                                            The following constitutes the order of the Court.
                                             2                                              Signed: September 16, 2021

                                             3
                                             4
                                             5
                                                                                               ______________________________________________
                                                                                               Stephen L. Johnson
                                             6
                                                                                               U.S. Bankruptcy Judge
                                             7
                                             8                           UNITED STATES BANKRUPTCY COURT
                                             9                           NORTHERN DISTRICT OF CALIFORNIA
                                            10
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11
                                            12                                                     ) Case No.: 20-50469 SLJ
                                                 In re                                             )
                                            13                                                     ) Chapter 11
                                                                                                   )
                                            14   MORDECHAI KOKA,                                   )
                                                                                                   )
                                            15                        Debtor.                      )
                                                                                                   )
                                            16                                                     )
                                                                                                   )
                                            17
                                            18                               ORDER CONTINUING HEARINGS
                                                         In separate instances, the court continued the hearings on the Objection to Homestead
                                            19
                                                 Exemption (DKT 145) and the Motion to Encumber Property (DKT 172) to September 21,
                                            20
                                                 2021, and the Motion to Sell the Alameda Property (DKT 202) to September 28, 2021. In the
                                            21
                                                 interest of judicial economy,
                                            22
                                                         IT IS HEREBY ORDERED that the hearings on the Objection to Homestead Exemption
                                            23
                                                 and the Motion t Encumber Property is CONTINUED from September 21, 2021, to September
                                            24
                                                 28, 2021, at 11:00 a.m., to be heard concurrently with the Motion to Sell the Alameda Property.
                                            25
                                                 No appearance is necessary on September 21, 2021.
                                            26
                                            27
                                                                                     *** END OF ORDER***
                                            28

                                                 ORDER CONTINUING HEARINGS
                                                                                                   -1-
                                             Case: 20-50469       Doc# 245       Filed: 09/16/21     Entered: 09/17/21 09:56:28     Page 1 of 2
                                             1                                 COURT SERVICE LIST
                                             2
                                             3
                                             4   ECF Notifications

                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11
                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28

                                                 ORDER CONTINUING HEARINGS
                                                                                             -2-
                                             Case: 20-50469     Doc# 245   Filed: 09/16/21     Entered: 09/17/21 09:56:28   Page 2 of 2
